     Case 1:19-cr-00577-FB Document 17 Filed 02/14/20 Page 1 of 5 PageID #: 32
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
KDE/KCB                                           271 Cadman Plaza East
F.#2015R00270                                     Brooklyn, New York 11201



                                                  February 14, 2020

By Hand and ECF

Honorable Frederic Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Mark Kocaj
                     Criminal Docket Nos. 19-575, 19-577 (FB)

Dear Judge Block:

               The government respectfully submits this letter in opposition to the motion
filed by the defendant Mark Kocaj to modify his bail conditions to permit him to obtain
employment without a set schedule or fixed location, over the objection of Pretrial Services
and the government. See Def. Ltr., 19-CR-577, ECF Dkt. No. 16.

I.      Background

        A.    Indictment and Detention Hearing

                On December 5, 2019, the defendant was arrested having been charged in two
indictments with, among other things, racketeering conspiracy based on his association with
the Gambino organized crime family of La Cosa Nostra (the “Gambino family”) and
extortionate collection of credit offenses. See generally Dec. 5, 2019 Det. Mem., 19-CR-
575, ECF Dkt. No. 17. The government sought the defendant’s detention based on the nature
of the charged offenses, including racketeering and bribery pertaining to a series of wire
fraud schemes executed by, among other things, paying and agreeing to pay bribes and
kickbacks to multiple employees of a construction company. See generally id. In addition,
the defendant made specific threats of violence as part of his extortionate collection of over
$30,000 of a gambling debt on behalf of an Albanian organized crime figure from another
individual (“John Doe”). See id. As set forth in more detail in the government’s detention
letter, in approximately November 2018, and in response to John Doe’s request for the
defendant’s help in collecting a separate gambling debt from an individual (the “Debtor”),
   Case 1:19-cr-00577-FB Document 17 Filed 02/14/20 Page 2 of 5 PageID #: 33



the defendant stated, about the Debtor, “I’ll send somebody to grab him by the fucking neck”
and “find out where this guy is, I’ll send somebody, it’s not a problem.” Id. at 14; see also
id. (statements of the defendant that he would send “a couple of my Albanian guys” and if
the Debtor did not pay, he would “catch a fucking beating” because the people the defendant
would send “know how to send a message”).

                  Although John Doe did not ultimately take the defendant up on his offer, in
May 2019, the defendant helped an Albanian organized crime figure extort Doe. In helping
collect this debt, the defendant warned that Doe is “going to get his head split open. . . .
These are not the guys to fuck around with. . . . These Albanians, you know what they’ll
do.” Id. The defendant later made clear that Doe is “going to get hurt. I know these
guys. . . . They’ll do it. And they’ll catch him. Whether it’s now or later.” Thereafter, the
defendant repeatedly stated that Doe had to pay the debt or else he would be assaulted. For
instance, on May 4, 2019, the defendant stated, “I don’t care, if the kid [i.e., Doe] don’t want
to pay, just tell me, I don’t give a fuck. I’ll tell them do what they want. I don’t give a
shit. . . . If he says fuck these guys, . . . will tell my friends to do what they have to do.”

                On December 6, 2019, over the government’s objection, the Honorable Sanket
J. Bulsara, United States Magistrate Judge, ordered that the defendant be released pending
trial under strict conditions, including home detention, which permitted the defendant to
work only as approved by Pretrial Services. See Minute Entry, 19-CR-577, ECF Dkt. No. 8.
Magistrate Judge Bulsara found the defendant’s statements in November 2018 to be “quite
troubling,” and, after listening to the recordings, observed that “they put a lot of substance to
what’s on the paper,” i.e., the government’s detention memorandum. See Ex. A, Tr. of Dec.
6 Det. Hr’g, at 33. Ultimately, Judge Bulsara released the defendant on a substantial, secured
bond, although he observed that doing so was a “close call” in light of the “serious offer of
proof by the government.”1 See Ex. A at 35. Judge Bulsara ordered the defendant to remain
on home detention with GPS monitoring, leaving only for employment approved by Pretrial
Services and to meet with his attorney. Id. at 39.

       B.     Requests to Work

               On January 13, 2020, defense counsel emailed the government requesting its
consent for the defendant to work at a construction company, Integra Consulting of New
York, Inc. (“Integra”). Defense counsel attached a letter from Integra, dated January 10,
2020, confirming that it would be able to employ the defendant. Defense counsel
represented to the government that Pretrial Services did not consent to the defendant’s
working at Integra in light of it being a company in the construction industry. On January
16, 2020, the parties appeared before the Court at a status conference, at which time the


       1
         At the January 16, 2020 status conference before this Court, defense counsel
incorrectly stated that Judge Bulsara “tore apart those tapes.” See Ex. B., Tr. of Jan. 16,
2020 Status Conf., at 54.


                                               2
      Case 1:19-cr-00577-FB Document 17 Filed 02/14/20 Page 3 of 5 PageID #: 34



Court denied the defendant’s request to work at Integra with leave to revisit the issue in the
future. See Ex. B at 54.

               On February 3, 2020, defense counsel emailed the government requesting the
government’s consent for the defendant to work at an elevator servicing company. Defense
counsel has represented to the government that the job would require the defendant to travel
to multiple, different locations on a daily basis, with no fixed schedule and no advance
knowledge of the locations where the defendant would need to travel. Defense counsel
requested that the bond be modified such that, rather than remain on home detention, the
defendant could travel without restriction between 7 a.m. and 7 p.m. wearing a GPS
monitoring bracelet.

                The government expressed concern with the arrangement, which would
constitute a significant modification of the bond, essentially removing the defendant from
home detention to placement on a curfew, and which would allow the defendant to travel
freely—meeting with anyone and at any location—without advance notice to Pretrial
Services. Although the defendant argues that his location could be tracked using a GPS
monitor, the government understands from Pretrial Services that it would be highly
burdensome for Pretrial Services to daily monitor the defendant’s whereabouts, which would
change multiple times throughout the workday, and confirm those whereabouts against job
sites approved by his employer.

               Nonetheless, the government sought to balance its concerns with the
defendant’s request for employment. Far from requiring an agent to “surveil [the defendant]
24/7,” the government indicated to defense counsel that it would consent to the defendant’s
employment at the elevator servicing company so long as the defendant could provide
Pretrial Services with a fixed employment schedule, including locations where the defendant
would travel, at least three days in advance. See Def. Br., ECF Dkt. No. 16. However,
counsel has indicated that such an arrangement is unworkable for the company. See id.

                Accordingly, on February 7, 2020, the defendant made the instant request to
modify his bail conditions. See Def. Ltr. In the letter, relying upon statements made by the
assigned Pretrial Services officer for the Southern District of New York (where the defendant
resides), counsel stated that “[p]re trial services have [sic] approved [the defendant’s] job
interviews thereat and I am unaware of any objections to this request.” Id. at 1. A Pretrial
Services officer for the Eastern District of New York has since stated, however, that it
objects to the requested modification since the proposed employment offer is not stationary
and requires the defendant to travel to various locations.

II.      Analysis

              The government respectfully submits that the proposed employment
modification, which would significantly modify the conditions of his release by placing the
defendant on a curfew rather than home detention, and by allowing him to travel throughout
the Bronx and Westchester without meaningful supervision, would undermine the

                                               3
   Case 1:19-cr-00577-FB Document 17 Filed 02/14/20 Page 4 of 5 PageID #: 35



restrictions set by Magistrate Judge Bulsara and pose a signification risk of danger. As set
forth in more detail above and in the government’s detention letter, the crimes with which
this defendant is charged involve severe and explicit threats of violence in which the
defendant was captured on recordings threatening physical harm upon others. He has close
ties to inducted members in the Gambino crime family as well as to Albanian organized
crime figures, and he was a key member of perpetrating numerous frauds within the
construction industry. Indeed, the conditions of the defendant’s release were carefully
crafted following a lengthy detention hearing where Magistrate Judge Bulsara determined
that the defendant’s release on any bond—even one including home detention—was a “close
call.”

               Despite these concerns, the government has been willing to accommodate the
defendant’s request for employment but simply wants to minimize the risk that the defendant
has unauthorized meetings or otherwise violates the terms of his release. The defendant’s
request – that he be permitted to go anywhere he pleases 12 hours a day – would permit him
to meet with anyone at any time, and the government would have no way of determining
otherwise. Although the government could determine where the defendant was via the GPS
monitoring, it cannot determine whether or not he met with any member or associate of
organized crime, as he is forbidden from doing.

                Moreover, as noted above, the government has spoken with Pretrial Services,
which the bond specifies must approve the defendant’s employment, and understands that
Pretrial Services opposes the modification because it does not offer stationary employment.
Indeed, far from “den[ying] a man with [the defendant’s] work experience the right to work,”
Def. Ltr. at 2, the government does not oppose the defendant’s obtaining employment at a
job where he can be appropriately monitored by Pretrial Services, and has repeatedly stated
so to defense counsel. The proposed modification, which would significantly alter the
conditions of release contemplated by the government, Pretrial Services and the Court, fails
to do so.




                                             4
      Case 1:19-cr-00577-FB Document 17 Filed 02/14/20 Page 5 of 5 PageID #: 36



III.     Conclusion

               Accordingly, the government respectfully requests that the Court deny the
defendant’s application to allow an “employment related curfew” over the objection of
Pretrial Services.


                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:       /s/
                                                  Keith D. Edelman
                                                  Kayla C. Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6328/6279

cc:      Clerk of Court (by ECF)
         Defense Counsel (by ECF)




                                             5
